DETAILED ACTION
This is a non-final Office action in response to the remarks filed 09/30/2021.

Status of Claims
Claims 1-11 and 13-28 are pending;
Claims 1-11, 13-16, 27, and 28 have been withdrawn; claims 17-26 are original;
Claims 17-26 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Listing of Claims
Claim 12 is not listed in the original claims filed 04/27/2020.  "Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application."  See 37 CFR 1.121(c).  The applicant is advised to provide a complete listing of all claims in reply to the current Office action.  

Election/Restrictions
The applicant's response filed 09/30/2021 in reply to the election/restriction requirement mailed 09/02/2021 is incomplete.  In particular, the election/restriction requirement mailed 09/02/2021 requires an election of an invention from Invention I-III and an election of a species from Species A-F.  However, the applicant's response filed 09/30/2021 only includes an election of an invention without an election of a species.

Provisional Election of Species
The Examiner called the applicant's representative, Matthew W. Siegal, Reg. No. 32,941, on 11/22/2021 regarding the incomplete response filed 09/30/2021.  During the telephone conversation, a provisional election was orally made with traverse to prosecute Species E (Figures 37-40).  Affirmation of this election must be made by the applicant in reply to the current Office action.  

Affirmed Election of Invention
The applicant's election with traverse of Invention II (claims 17-26) in the response filed 09/30/2021 is acknowledged.  Firstly, the applicant argues that "the wheel assembly of Group II is particularly well suited for the leg and wheel combination of Group I and the method of Group III" (remarks, page 1).  This is not found persuasive because, as explained on pages 2-5 of the election/restriction requirement mailed 09/02/2021, Inventions I-III are patentably distinct and there would be a serious search and/or examination search on the Examiner if restriction were not required.  Secondly, the applicant argues that "the three groups of claims are so closely related that a search 
Claims 1-11, 13-16, 27, and 28 have been withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/14/2020 has been considered by the Examiner.

Claim Objections
Claims 17, 18, and 26 are objected to because of the following informalities:
Claim 17, line 10, "a first and a second attachment member extending" appears to be --a first attachment member and a second attachment member, the first and second attachment members extending--, based on the limitation "the first and second attachment members" in claim 17, line 11.

Claim 17, lines 15-18, the applicant is advised to amend "the support surface" (three occurrences) to --the horizontal support surface--.
Claim 18, line 1, "on" appears to be --of--.
Claim 26, line 2, the applicant is advised to amend "the support surface" (three occurrences) to --the horizontal support surface--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step"or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is recited in line 5, "a bottom surface at a downwardmost portion thereof."  It is not clear as to which structure (i.e., the "cradle" or the "releasably attachment wheel assembly") the limitation "thereof" refers to.  Appropriate correction is required.
Regarding claim 17, there is insufficient antecedent basis for each of the following limitations in the claim: "the security" (claim 17, line 12); "the attachment" (claim 17, lines 12 and 13).  Appropriate correction is required.
Regarding claim 17, the "wheel" is positively recited in lines 13-18, "the cradle and the wheel adapted and configured so that… in supportive contact with the support surface," as a required structure within the scope of claim 17.  However, the "wheel" is introduced and functionally recited in lines 6 and 7, "an interior portion adapted and configured to support and partially enclose a wheel with a portion of the wheel extending outside the interior portion," as a functional element that is not a required structure within the scope of claim 17.  Since the positive recitations of the "wheel" in lines 13-18 follow the functional recitation of the "wheel" in lines 6 and 7, it is not clear to the Examiner as to whether or not claim 17 positively requires the "wheel" as a required structure within the scope of claim 17 for which the applicant seeks patent protection.  If the "wheel" is a positively required structure within the scope of claim 17, the applicant is advised to introduce the "wheel" in the claim prior to any functional recitation thereof.  Otherwise, the applicant is advised to consistently place the "wheel" in intended use throughout the claim.  For the purpose of examination, based on the positive recitations of the "wheel" in claim 17 (lines 13-18), the Examiner considers that the "wheel" is a positively required structure within the scope of claim 17.  Appropriate correction is required.
Regarding claim 23, it is recited in lines 1 and 2, "a bottom portion of the cradle includes a first flat portion defining a first plane at the bottom surface."  Note that claim 17 recites in line 5, "a bottom surface at a downwardmost portion thereof."  It is not clear as to how the "bottom portion" in claim 23 is related to the "downwardmost portion" in Similar rejection applies to the limitation "a bottom portion" in claim 24 (line 1).  Appropriate correction is required.
Claims 18-22, 25, and 26 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21 and 26, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maresco (US 2,456,520).
Regarding claim 17, the applicant is reminded that the "display stand leg" is not positively recited in the claim and therefore is not a required structure within the scope of the claim.  Maresco discloses a releasably attachable wheel assembly (10, 11, 23, 
[AltContent: textbox (13a – First Attachment Member)][AltContent: textbox (13b – Second Attachment Member)]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    311
    294
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    304
    275
    media_image2.png
    Greyscale
[AltContent: arrow]
[AltContent: rect]
[AltContent: textbox (20a – Interior Portion)]






Regarding claim 18, wherein the attachment structures on the attachment members include projections, recesses or openings (14, fig 2).
Regarding claim 19, wherein the wheel rides on an axle (23, fig 2) and the axle is supported within the interior portion of the cradle (see Figure 2).
Regarding claim 20, wherein less than one third of the wheel is exposed outside the interior portion of the cradle (see Figure 1).
Regarding claim 21, wherein less than 20% of the wheel is exposed outside the interior portion of the cradle (see Figure 1).
Regarding claim 26, wherein the attachment members comprise attachment means (14, fig 2) for releasably attaching the cradle to the leg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Maresco (US 2,456,520) in view of Guth (US 6,450,515 B1).
Regarding claim 22, Maresco does not disclose the wheel assembly, wherein the attachment members are resiliently biased towards each other.
Guth teaches a removably attachable wheel assembly (69, fig 8) comprising: a cradle (74, 77, fig 8) having a base (74, fig 8) with a plurality of openings (91, fig 4); a first attachment member (77a, fig 8, see annotation, the mounting bracket 77 on the right); and a second attachment member (77b, fig 8, see annotation, the mounting bracket 77 on the left); wherein the first and second attachment members are removably attached to the base (col 4, lines 5-9) and configured to attach the cradle to an article (col 4, lines 5-15); wherein the first and second attachment members include attachment structures (81, 83, fig 8) adapted to enhance the security of the attachment of the cradle to the article (col 4, lines 5-15); and wherein the first and second attachment members are resiliently biased towards each other (col 3, lines 61-63).




    PNG
    media_image3.png
    539
    568
    media_image3.png
    Greyscale




[AltContent: textbox (77a – First Attachment Member)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (77b – Second Attachment Member)]



Maresco and Guth are analogous art because they are at least from the same field of endeavor, i.e., wheel assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to removably attach a first attachment member (Guth: 77a, fig 8, see annotation) and a second attachment member (Guth: 77b, fig 8, see annotation) to the cradle (Maresco: 10, fig 2) via the openings (Maresco: 14, fig 2), where the first and second attachment members are resiliently biased towards each other (Maresco: col 3, lines 61-63), as taught by Guth.  The motivation would have been to allow convenient attachment and removal of the wheel assembly for various articles.  Therefore, it would have been obvious to combine Maresco and Guth to obtain the invention as specified in claim 22.

Claims 23-25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Maresco (US 2,456,520) in view of Raftery (US D694,780 S).
Regarding claim 23, Maresco does not disclose the wheel assembly, wherein a bottom portion of the cradle includes a first flat portion defining a first plane at the bottom surface and a second flat portion defining a second plane at an angle of about 10°-20° to the first plane.
Raftery teaches a wheel assembly (10, fig 1, see annotation for all reference numbers) comprising: a wheel (20, fig 1) and a cradle (30, fig 1), wherein a bottom portion (32, fig 1) of the cradle includes a first flat portion (34, fig 1) defining a first plane at a bottom surface (36, fig 1) and a second flat portion (38, fig 1) defining a second plane at an acute angle to the first plane (see Figures 1 and 2), wherein the first flat portion is closer to the wheel than is the second flat portion (see Figures 1 and 2).
[AltContent: connector][AltContent: textbox (30 – Cradle)]
    PNG
    media_image4.png
    468
    485
    media_image4.png
    Greyscale


[AltContent: textbox (10 – Wheel Assembly)]
[AltContent: arrow]
[AltContent: textbox (20 – Wheel)][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: connector][AltContent: textbox (34 – First Flat Portion)]
[AltContent: textbox (36 – Bottom Surface)][AltContent: textbox (38 – Second Flat Portion)]
[AltContent: textbox (32 – Bottom Portion)]

Raftery is analogous art because it is at least from the same field of endeavor, i.e., wheel assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the bottom portion 
Maresco, as modified by Raftery as discussed above, does not explicitly teach the wheel assembly, wherein the acute angle is about 10°- 20°.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the acute angle between the first plane and the second plane to be 10°-20° or about 10°-20°, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to modify the combination of Maresco and Raftery to obtain the invention as specified in claim 23.
Regarding claim 24, Maresco, as modified by Raftery (see discussions with respect to claim 23), teaches the wheel assembly, wherein a bottom portion (Maresco: 19, fig 2, as modified by, Raftery: 32, fig 1, see annotation) of the cradle includes a first flat portion (Raftery: 34, fig 1, see annotation) defining a first plane at the bottom surface (Maresco: 16, fig 2, as modified by, Raftery: 36, fig 1, see annotation) and a second flat portion (Raftery: 38, fig 1, see annotation) defining a second plane at an angle of about In re Dailey) and the first flat portion is closer to the wheel than is the second flat portion (Raftery: see Figure 1; Maresco: see Figure 1).
Regarding claim 25, wherein the second plane is at an angle of 10°- 20° to the first plane (see above discussions with respect to claim 23, In re Dailey).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-26 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Struhl et al. (US 10,672,305 B2), hereinafter Struhl.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 17 of the present application, claim 12 of Struhl discloses all limitations of claim 17 but does not explicitly disclose that the bottom portion is "a downwardmost portion thereof."  Since the bottom of portion of Struhl is adapted to be placed on the support surface, it would have been clear to one of ordinary skill in the art that the bottom portion is the downwardmost portion of the cradle.
In re Japikse, 86 USPQ 70.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various wheel assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631